Hill, C. J. The controlling question in this case is whether the logs in controversy had been delivered to appellee prior to the attachment of appellant. The court gave four instructions of its own motion and the 1st and 9th requested by appellant, which instructions will be found set out in the statement of facts. Where the property is ponderous, a symbolical or constructive delivery may be accepted as sufficient when such symbolical delivery is the usual delivery, the proper delivery, or such as the property is capable of, and evidences the change of possession. This question is fully discussed by Chief Justice Engrisi-i in Puckett v. Reed, 31 Ark. 131, which case has been frequently approved and applied.’ Trieber v. Andrews, 31 Ark. 163; Shaul v. Harrington, 54 Ark. 305; White v. McCracken, 60 Ark. 613. There was evidence to sustain the hypothesis of the instructions given, and the facts therein supposed, if existent, made a good delivery, and there was no conflict as to the crucial matters evidencing the delivery. The instructions given covered the law of the case necessary to have been given in order for the jury to have reached a correct verdict. The refused instructions have been carefully examined, and it can not be said that the refusal to give any of them was error. Judgment affirmed.